Title: From Thomas Jefferson to James Madison, 5 March 1795
From: Jefferson, Thomas
To: Madison, James



Th:J. to Mr. Madison
Monticello Mar. 5. 95.

Your favor of Feb. 15. is duly recieved and I now inclose the letter for Mr. Christie, which you will be so kind as to deliver to him open or sealed as you think best, and apologize to him for my availing myself of the opportunity of getting the vetch from England which you say is not to be had in Philadelphia. The universal culture of this plant in Europe establishes it’s value in a farm, and I find two intervals in my rotation where I can have crops of it without it’s costing me a single ploughing.  My main object is to turn it in as a green dressing in the spring of the year, having sowed it on the fall fallow. In the mean time, should a short crop of fodder or hard winter call for it as fodder, it is a most abundant and valuable green fodder through the whole winter.—We are in despair here for F. Walker. The low practices of his competitor though seen with indignation by every thinking man, are but too succesful with the unthinking who merchandize their votes for grog. He is said to be a good republican: but I am told this is the only favorable trait in his character. Adieu affectionately.
